Order
PER CURIAM.
Lawrence E. Dorman, D.O., appeals from the judgment of the Circuit Court of Jackson County, Missouri, awarding Dennis and Joanne Feldkirchner, the respondents, rescissionary damages of $381,468.68 on Counts I and III of their amended petition, which were pled in the alternative. In Count I, which was tried to the court, the respondents alleged that the appellant was vicariously hable, pursuant to the Uniform Securities Act, for misrepresentations which his business partners had made to Mr. Feldkirchner, in order to induce the respondents to invest in an unsuccessful business venture. In Count III, which was tried to the jury, the respondents alleged that the appellant breached a fiduciary duty, which he owed by virtue of his participation in a “high yield” joint business venture.
The appellant raises two points on appeal. In Point I, he claims that the trial court erred in overruling his motion for a directed verdict on Count III for breach of a fiduciary duty because the respondents failed to make a submissible case as to the essential proof element of their claim, that “they had as subservient parties in fact placed trust and confidence in [the appellant].” In Point II, he claims that the trial court erred in entering judgment for the respondents on their claim for damages in Count I for violation of the Missouri Securities Act because the evidence was insufficient to establish, as required for liability under the Act, that the appellant was a “broker-dealer,” as defined in § 409.401(c)(4)(b).
Affirmed. Rule 84.16(b).